DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 12/14/2020. In the amendment, claims 1, 3, 7, 8, 11, 12, and 18 have been amended, and claims 1-18 are pending for examination. The amendment to claims 1, 3, 7, 8, 11, 12, and 18  has overcome the previously presented 35 USC 112, 35 USC 102, 35 USC 103, 35 USC 112(b) rejections and any objections made in the Non Final Rejection mailed 08/13/2020.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments to the independent claims 1 and 11 have necessitated the new ground of rejection found below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton et al. (US20030181942), herein Sutton.
Re. claim 1, Sutton discloses an occlusive implant (Fig. 3b-c, 13a-e), comprising: 
an expandable framework 720 including a height (length of the framework 720) and a plurality of support members 723 defining a proximal end region of the expandable framework 720 (Fig. 13b ([0059], the expandable framework 720 is shaped to serve as a resilient springs and expands radially outward); 
722 (Fig. 13b, [0059]) attached to the plurality of support members 723 (Fig. 13b); 
an occlusive disk 710 positioned proximal of the proximal end region, the occlusive disk including an attachment region coupled to the central hub member 722 ([0063, occlusive disk 710 includes an attachment region coupled to the central hub member 722); 
wherein the expandable framework 720 is configured to shift between a first configuration (Fig. 13b, [0055]) and a second configuration (Fig. 13e, [0055]), wherein the height of the expandable framework remains substantially the same in both the first configuration and the second configuration ([0062] the height/length of the framework 720 remains substantially similar between the first configuration and the second configuration wherein the length is about an inch long); 
wherein the central hub member 722 is configured to shift relative to the proximal end region while the expandable framework shifts between the first configuration and the second configuration ([0070], Fig. 13b-e, the central hub member shifts along the longitudinal axis of the framework 720 at the proximal end region B between the first and second configuration); and 
wherein the occlusive disk (bottom part of 710) is configured to remain proximal of the proximal end region of the expandable framework in both the first configuration and the second configuration (Fig. 13b-e, the bottom part of occlusive disk 710 remains at the proximal end of the framework 720 between the first and second configuration).
Re. claim 2, Sutton further discloses wherein the expandable framework 720 includes a first radial outward force in the first configuration and a second radial outward force in the second configuration, and wherein the first radial outward force is substantially equivalent to the second radial outward force ([0059], the framework 720 is shaped to serve as resilient springs which can bias radially and outward to first expand to its natural shape and maintain its natural shape at the implantation site. The force to expand and maintain its natural/expanded shape is the same).
Re. claim 3, Sutton further discloses wherein the expandable framework includes a longitudinal axis, and wherein the central hub member is configured to shift along the longitudinal axis ([0070], Fig. 13b, the central hub member shifts along the longitudinal axis of the framework 720 at the proximal end region between the first and second configuration).
Re. claim 4, Sutton further discloses wherein the central hub member shifts in a distal direction when shifting from the first configuration to the second configuration ([0070], Fig. 13b-e, the central hub member shifts along the longitudinal axis of the framework 720. This means that the central hub member 722 can shift either distally or proximally between the first or second configurations);.
Re. claim 5, Sutton further discloses wherein the plurality of support members define a recess (Fig. 13b, recess formed by supporting members 723) within a central region of the expandable framework (see Fig. 13b).
Re. claim 6, Sutton further discloses wherein the central hub member is positioned within the recess (see Fig. 13b).
Re. claim 7, Sutton further discloses wherein the expandable framework 720 has a first width (Fig. 13b, expanded state, first width of the frame work 720) in the first configuration and a second width in the second configuration, wherein the first width is wider than the second width (Fig. 13e, unexpanded state, second width of the framework 720 which is narrower than the first width).
Re. claim 9, Sutton further discloses, further comprising a first occlusive member (Fig. 13b, the side part of the occlusive member 710) disposed along the proximal end region of the expandable framework (Fig. 13b, the side part of 710 disposed around the proximal region of the frame 720).
Re. claim 11, Sutton discloses a medical implant for occluding a left atrial appendage (Fig. 3b-c, 13a-e), comprising: 
an expandable framework 720 including a first height (length of the framework 720), a proximal end region (proximal end of 720)  and a plurality of support members 723 (Fig. 13b) defining a central recessed region (Fig. 13b); 
a central hub member 722 attached to the plurality of support members 723 and positioned within the central recessed region (Fig. 13b); and 
an occlusive disk (bottom part of 710, Fig. 13b) positioned proximal of the proximal end region (Fig. 13b), the occlusive disk including an attachment region coupled to the central hub member (bottom part of 710 includes an attachment region coupled to the central hub 722, Fig. 13b); 
wherein the central recessed region extends into the expandable framework a first distance (Fig. 13b, a first distance is the recess); 
wherein the expandable framework 720 is configured to shift between an expanded configuration (Fig. 13b, [0055]) and a collapsed configuration (Fig. 13e, [0055]), 
wherein the first distance increases as the expandable framework shifts between the expanded configuration (Fig. 13b, [0055]) and the collapsed configuration (Fig. 13e, [0055]) (the first distance of the recess increases from the collapsed configuration (0 recess distance) to the expandable configuration (a first recess distance)), 
wherein the occlusive disk (bottom part of 710, Fig. 13b) is configured to remain proximal of the proximal end region of the expandable framework in both the expanded configuration and the collapsed configuration (Fig. 13b-e, the bottom part of occlusive disk 710 remains at the proximal end of the framework 720 between the first and second configuration).
Re. claim 12, Sutton further discloses, wherein the first height of the expandable framework remains substantially the same in both the expanded configuration and the collapsed ([0062] the height/length of the framework 720 remains substantially similar between the first configuration and the second configuration wherein the length is about an inch long).
Re. claim 13, Sutton further discloses, wherein the expandable framework includes a first radial outward force in the expanded configuration and a second radial outward force in the collapsed configuration, and wherein the first radial outward force is substantially equivalent to the second radial outward force ([0059], the framework 720 is shaped to serve as resilient springs which can bias radially and outward to first expand to its natural shape and maintain its natural shape at the implantation site. The force to expand and maintain its natural/expanded shape is the same).
Re. claim 14, Sutton further discloses wherein the central hub member 722 is configured to shift relative to the proximal end region while the expandable framework 720 shifts between the expanded configuration and the collapsed configuration ([0070], Fig. 13b-e, the central hub member 722 shifts along the longitudinal axis of the framework 720 at the proximal end region while the framework shifts between the first or second configurations).
Re. claim 15, Sutton further discloses wherein the expandable framework 720 includes a longitudinal axis, and wherein the central hub member 722 is configured to shift along the longitudinal axis ([0070], Fig. 13b, the central hub member shifts along the longitudinal axis of the framework 720 at the proximal end region between the first and second configuration).
Re. claim 16, Sutton further discloses wherein the central hub member 722 shifts in a distal direction when shifting from the expanded configuration to the collapsed configuration ([0070], Fig. 13b-e, the central hub member shifts along the longitudinal axis of the framework 720. This means that the central hub member 722 can shift either distally or proximally between the first or second configurations).
Re. claim 17, Sutton further discloses further comprising a first occlusive member (Fig. 13b, the side part of the occlusive member 710) disposed along the proximal end region of the expandable framework (Fig. 13b, the side part of 710 disposed around the proximal region of the frame 720).
Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton et al. (US20030181942), herein Sutton.
Re. claim 1, Sutton discloses an occlusive implant (Fig. 3b-c, 13a-e), comprising: 
an expandable framework 720 including a height (length of the framework 720) and a plurality of support members 723 defining a proximal end region of the expandable framework 720 (Fig. 13b ([0059], the expandable framework 720 is shaped to serve as a resilient springs and expands radially outward); 
a central hub member 722 (Fig. 13b, [0059]) attached to the plurality of support members 723 (Fig. 13b); 
an occlusive disk 710 positioned proximal of the proximal end region, the occlusive disk including an attachment region coupled to the central hub member 722 ([0063, occlusive disk 710 includes an attachment region coupled to the central hub member 722)  ; 
wherein the expandable framework 720 is configured to shift between a first configuration (Fig. 13e, [0055], unexpanded state) and a second configuration (Fig. 13b, [0055], expanded state), wherein the height of the expandable framework remains substantially the same in both the first configuration and the second configuration ([0062] the height/length of the framework 720 remains substantially similar about an inch long between the first configuration and the second configuration); 
wherein the central hub member 722 is configured to shift relative to the proximal end region while the expandable framework shifts between the first configuration and the second configuration ([0070], Fig. 13b-e, the central hub member shifts along the longitudinal axis of the framework 720 at the proximal end region B between the first and second configuration); and 
wherein the occlusive disk 710 is configured to remain proximal of the proximal end region of the expandable framework in both the first configuration and the second configuration (Fig. 13b-e, the occlusive disk 710 remains at the proximal end of the framework 720 between the first and second configuration).
Re. claim 5, Sutton further discloses wherein the plurality of support members define a recess (Fig. 13b, recess formed by supporting members 723) within a central region of the expandable framework (see Fig. 13b).
Re. claim 8, Sutton further discloses wherein the recess of the expandable framework 720 has a first recess height in the first configuration (Fig. 13e, the first recess height is at 0 since the support members have not formed the recess yet) and a second recess height in the second configuration (Fig. 13b shows the second recess height after the support members form the recess yet), and wherein the second recess height is greater than the first recess height (Fig. 13b and 13e show the recess of the second configuration is greater than the recess of the first configuration); wherein in the second configuration, the attachment region of the occlusive disk elongates within the recess and the occlusive disk narrows (Fig. 13b, in the second configuration or the expanded state, the attachment region of the occlusive disk elongates within the recess and the occlusive disk narrows toward the distal end of the framework 720).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton in view of Bridgeman et al., (US20110054515), herein Bridgeman.
Re. claim 10, Sutton is silent about a second occlusive member disposed along a distal end region of the expandable framework.
However, Bridgeman discloses a similar device having an expandable frame work 10, a proximal occlusive member 19 having a complimentary cap/occlusive member 15 at a distal end 10 in order to constrains movement of the distal portion of the frame during collapse and expansion of the device such that the device can be deployed, recalled and redeployed without the device being damaged or the distal ends of the frame getting tangled ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the distal occlusive member 15 as taught or suggested by Bridgeman in Sutton’s device in order to constrains movement of the distal portion of the frame during collapse and expansion of the device such that the device can be deployed, recalled and redeployed without the device being damaged or the distal ends of the frame getting tangled during the surgical procedure.
Re. claim 18, Sutton is silent about a second occlusive member disposed along a distal end region of the expandable framework.
However, Bridgeman discloses a similar device having an expandable frame work 10, a proximal occlusive member 19 having a complimentary cap/occlusive member 15 at a distal end region of the framework 10 in order to constrains movement of the distal portion of the frame during collapse and expansion of the device such that the device can be deployed, recalled and redeployed without the device being damaged or the distal ends of the frame getting tangled ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the distal occlusive member 15 as taught or suggested by Bridgeman in Sutton’s device in order to constrains movement of the distal portion of the frame during collapse and expansion of the device such that the device can be deployed, recalled and redeployed without the device being damaged or the distal ends of the frame getting tangled during the surgical procedure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 12, 2021